                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    DANIEL FOWLER,                                    CASE NO. C19-0208-JCC
10                          Plaintiff,                  MINUTE ORDER
11              v.

12    SAN JUAN COUNTY, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for leave to proceed in forma
18   pauperis. (Dkt. No. 1). The Court REFERS Plaintiff’s motion to the Honorable Mary Alice
19   Theiler, U.S. Magistrate Judge. The Clerk is DIRECTED to send a copy of this order to Judge
20   Theiler.
21          DATED this 1st day of March 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C19-0208-JCC
     PAGE - 1
